Citation Nr: 1141830	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for costochondritis.

5.  Entitlement to a disability rating in excess of 20 percent for right foot plantar fasciitis with heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2004 and April 2005 rating decisions from the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Baltimore, Maryland, which has certified the appeal to the Board.

In August 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

By rating decision in August 2007, the RO granted a higher 20 percent rating for the Veteran's right foot disorder.  However, inasmuch as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA compensation purposes.

2.  Any current tinnitus is unrelated to service or to a disease or injury of service origin.

3.  Any current GERD is unrelated to service or to a disease or injury of service origin.

4.  Any current costochondritis is unrelated to service or to a disease or injury of service origin.

5.  The Veteran's service connected right foot disorder is manifest by symptoms that are no worse than moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for GERD have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for costochondritis have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for a rating in excess of 20 percent right foot plantar fasciitis with heel spur have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5285 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In this case, in May 2004, November 2004, February 2005, and October 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Private and VA treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his current claims for service connection for GERD and costochondritis.  However, as discussed below, there is no competent and credible evidence that suggests a link between any current diagnosis of GERD or costochondritis and the Veteran's active duty service.  The Veteran's statements regarding a continuity of symptomatology have been contradictory and thus not credible.  There is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  The service treatment records are completely negative for any signs, symptoms, or diagnoses of GERD.  The service treatment records are also completely negative for any diagnoses of costochondritis, and the one documented instance of chest pain without a diagnosis from July 1993 indicates that the Veteran's chest pain was on his right side.  The recent private treatment records which provide a current diagnosis of costochondritis document the Veteran's chest pain on the left side, not the right (see private treatment records from May 2004, June 2004 and October 2004).  VA examinations are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Bilateral Hearing Loss and Tinnitus

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Service personnel records show that the Veteran's Military Occupational Specialty was 63H30 (track vehicle repairman).

A service audiogram from July 1999 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
00
00
10
05
15
LEFT
00
05
10
00
10

A July 1999 service report of medical examination (RME) reveals that the Veteran had normal ears.  The Veteran indicated on a July 1999 report of medical history (RMH) that he did not have ear, nose, or throat trouble.  

A service audiogram from August 2000 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
00
05
10
00
15
LEFT
00
05
05
-5
10

A service audiogram from March 2001 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
00
00
10
05
15
LEFT
00
05
00
00
05

A service audiogram from October 2001 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
05
05
10
15
25
LEFT
00
10
05
05
20


The November 2001 service separation examination report shows that the Veteran had normal ears.  The Veteran indicated on his November 2001 RMH that he did not experience hearing loss.

On VA audio examination in June 2004, the examiner observed that the Veteran's service treatment records were silent for any reports of tinnitus, and the records showed that the Veteran entered and separated from service with normal hearing thresholds.  The examination report contains the Veteran's account of seeking assistance for ringing in his ears while he was on active duty.  He described his tinnitus as periodic ringing in both ears that began softly and then would increase in volume for less than a minute once or twice.  The examiner noted the Veteran's report of working in a mechanic shop and firing weapons while on active duty.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
10
10
10
10
15

Speech audiometry testing revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The examiner remarked that the audiometric evaluation recorded normal hearing thresholds for all frequencies in both ears, and speech discrimination was judged as very good.  The diagnosis was hearing within normal limits bilaterally.  The examiner also noted the presence of periodic tinnitus and opined that the tinnitus was unlikely linked to normal hearing thresholds.

The Veteran submitted uninterpreted audiograms from a private examiner dated July 2005.  The private examiner noted the presence of bilateral tinnitus.

In April 2006, the Veteran remarked that while on active duty, he was surrounded by banging on metals and clanging sounds that echoed throughout his mechanic shop.  He commented that his hearing had deteriorated, and he had to constantly ask people to repeat what they say.  He reported difficulty hearing other people on the telephone.  He further stated that throughout his military career he had constant ringing in his ears.

During his August 2008 hearing before a DRO, the Veteran reiterated that he served on active duty in a mechanic shop, and he reported having difficulty hearing other people speak while he was on active duty.

On VA audio examination in October 2008, the Veteran reported difficulty understanding speech at times.  He also said he had a bilateral periodic tinnitus that would occur one to two times per week.  The Veteran reported that his tinnitus began while he was on active duty.  The examiner noted the Veteran's exposure to engine noise during military service.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
05
15
10
20
15

Speech audiometry testing revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner gave a diagnosis of bilateral normal hearing sensitivity and subjective bilateral tinnitus.  The examiner commented on the hearing tests that had been administered to the Veteran while he was on active duty and noted that they all revealed normal hearing sensitivity in both ears.  The examiner opined that as the Veteran's hearing sensitivity was currently normal, the evidence suggested that a bilateral hearing loss was not due to noise exposure during military service.  The examiner further noted that as no complaints of tinnitus were found in the Veteran's records during his dates of service, the etiology of the Veteran's current subjective tinnitus could not be determined without resorting to speculation.

Concerning the claim for service connection for a bilateral hearing loss disability, the Board notes that none of the interpreted pure tone thresholds as recorded by any of the audiologists of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2011).  As such, the Veteran does not have a bilateral hearing loss disability for VA benefit purposes.  Without a diagnosis of a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.

Concerning the claim for service connection for tinnitus, both of the VA examiners as well as the private examiner have provided a diagnosis of tinnitus.  However, there is no competent and credible evidence of a link between that diagnosis and the Veteran's service.  The July 2005 private examiner offered no opinion regarding the etiology of the Veteran's claimed tinnitus.  The June 2004 VA examiner indicated that it was unlikely that the Veteran's periodic tinnitus was linked to his normal hearing thresholds.  The most probative opinion of record was given by the October 2008 VA examiner who opined that as no complaints of tinnitus were found in the Veteran's records during his dates of service, the etiology of the Veteran's current subjective tinnitus could not be determined without resorting to speculation.  The October 2008 VA examiner reviewed all of the available records, interviewed the Veteran, performed the necessary tests, and provided a rationale for why the etiology of the Veteran's tinnitus could not be offered without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  No other competent medical evidence has been submitted suggesting such a nexus between this specific Veteran's tinnitus and his service.

The Board has carefully considered the Veteran's assertions and finds that the Veteran is competent to observe ringing in his ears, as that is a symptom capable of lay observation.  However, the Veteran's statements, while competent, are not credible.  The Board notes that while the Veteran presently asserts that he has had tinnitus dating from the time he was on active duty, he indicated on his July 1999 RMH that he did not experience ear trouble, and he additionally indicated on his November 2001 that he did not experience hearing loss.  Additionally, the in-service audiometry tests all are negative for any signs, symptoms, or diagnoses of tinnitus.  As the Veteran's present assertions contradict what the Veteran himself indicated on his Reports of Medical History completed during and at the end of his period of active duty, the Board finds his statements to not be credible and thus are outweighed by the other evidence of record.

As the Veteran's hearing loss does not meet the numerical standards enumerated by 38 C.F.R. § 3.385, and there is no competent and credible evidence of a nexus between the Veteran's tinnitus and his active service, service connection for these two disabilities is not warranted.

GERD and Costochondritis

According to the service treatment records, in July 1993, the Veteran was treated for chest pain.  The examiner noted that the Veteran had tenderness in the right anterior chest.

A service treatment record from November 1997 reflects that the Veteran was short of breath.  The examiner wrote that the Veteran had normal chest expansion and no chest diagnosis.

A July 1999 Report of Medical Examination (RME) shows that the Veteran had a normal chest, abdomen, and genitourinary system.  The Veteran noted on a January 1999 Report of Medical History (RMH) that he had no pain or pressure in his chest, indigestion, or stomach trouble.  He did indicate that he had experienced shortness of breath, and a service examiner annotated that the Veteran had a prior history of pneumonia.

The November 2001 separation examination report reflects that the Veteran had a normal chest, abdomen, and genitourinary system.  The Veteran indicated on a November 2001 RMH that he did not experience shortness of breath, pain or pressure in his chest, frequent indigestion, or stomach problems.

A VA treatment record from January 2003 contains the Veteran's complaints of being short of breath.  The Veteran reported an inability to hold notes as long as he should when singing in his church choir.  The examiner gave no diagnosis and indicated that no treatment was necessary at that time.

Private treatment records from August 2003 and September 2003 show treatment for GERD.

A VA treatment record from October 2003 reflects that the Veteran complained of shortness of breath.  The examiner noted the Veteran's history of pneumonia.  A recent chest X-ray was within normal limits except for a suggestion of chronic obstructive pulmonary disease (COPD).

A private treatment record from May 2004 records the Veteran's complaints of sharp pain centered in the left mid to lower chest area.  The doctor noted that the Veteran had GERD.  The diagnosis given was chest wall pain.  Another treatment record from June 2004 reflects that the Veteran had been to the emergency room twice with severe left-sided chest pain.  The examiner indicated that the Veteran had chest pain consistent with chronic costochondritis.  Additional treatment records from July and August 2003 show continued treatment for chest pain.  In October 2004, a private examiner noted that the Veteran had sharp pain on the left sterna border which radiated into the left axilla.  Chest wall pain with costochondritis was the diagnosis listed.

In April 2006, the Veteran stated that early in his military career he was in constant pain.  He related that the pain continued throughout his active duty.  He said that his current chest pain was from the same condition he had in the military.  He added that constant heartburn and acid reflux had plagued him since his time on active duty.

During his August 2008 DRO hearing, the Veteran said that he experienced a burning sensation in his chest.  He recalled one instance when he ate at the dining facility while on active duty that gave him acidic residue, and he said that he had experienced gastric symptoms since that time.  He also related that while in basic training, he pulled a muscle in his chest.  He said that pain had continued in his chest since that time.

Based on a review of the evidence, the Board finds that service connection is not warranted for either GERD or for costochondritis.

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  His statements are competent regarding the Veteran's experiencing burning in his stomach and chest pain, as those symptoms are readily identifiable through casual observation.  However, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  In this case, the Board notes that while the Veteran presently asserts that he has had GERD and costochondritis since his active duty, he indicated on two separate Reports of Medical History-dated in July 1999 and November 2001, well after his claimed problems allegedly began-that  he did not suffer from any chest pain, indigestion, or stomach problems.  As the Veteran's present assertions contradict what the Veteran himself indicated on these Reports of Medical History completed after his claimed problems allegedly began, the Board finds his statements to not be credible.  The Board additionally notes that service examinations completed in July 1999 and November 2001 both indicate that the Veteran had a normal chest, abdomen, and genitourinary system.  As these reports were created by trained medical professionals in the course of impartially reporting medical findings in the course of their duties, the Board finds that the July 1999 and November 2001 examination reports outweigh the Veteran's contentions that he has experienced a continuity of GERD and costochondritis symptomatology since his active duty.

The Board has considered the Veteran's contention that a July 1993 service treatment record shows that he experienced the same chest pain while on active duty that he experiences today.  However, the medical records do not support the Veteran's contention.  A careful examination of the July 1993 service treatment record shows that the Veteran was seen at that time for tenderness in the right anterior chest, whereas his recent costochondritis has been manifest by pain on his left side (see private treatment records from May 2004, June 2004, and October 2004).  For the same reasons mentioned above, the Board finds that the medical records outweigh the Veteran's contentions regarding his chest pain.

Additionally, the Board has considered the Veteran's notation on his January 1999 RMH that he had experienced shortness of breath as well as the Veteran's present treatment for shortness of breath.  However, service connection has already been granted for obstructive lung disease.  As such, these symptoms have already been considered in connection with that evaluation, and the Veteran has received a disability rating that is not currently in dispute.

The evidence of record clearly establishes that the Veteran has GERD and costochondritis, as reflected by the current diagnoses of record.  However, the record simply fails to establish that these disorders are medically related to any incident of service.  None of the medical records reflecting diagnoses of GERD and costochondritis indicate that either of these disorders is at least as likely as not a result of the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Without such a nexus, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Law and Regulations-Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The rating criteria for injuries of the foot are as follows:  A rating of 10 percent is assigned for moderate symptoms.  A rating of 20 percent is assigned for moderately severe symptoms.  A rating of 30 percent is assigned for severe symptoms.  A rating of 40 percent is assigned with actual loss of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate," "moderately severe" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Right Foot

On VA examination in August 2002, the Veteran complained of a burning pain that was worse with standing on his toes.  The examiner observed pain in the right foot in the forefoot on a toe stand attempt.  Gait stance, balance, and senses were noted to be normal.  The diagnosis given was chronic plantar fasciitis with painful motion.

In September 2003, the Veteran underwent a modified Steindler stripping and excision of a heel spur of his right foot at a VA facility.  A VA follow-up note from October 2003 indicates that the Veteran still experienced some pain in the area of surgery.  The podiatrist prescribed Percocet and Indocin.

In January 2004, the Veteran was granted a temporary 100 percent disability rating based on his surgery from September 3, 2003, through November 1, 2003.

On VA examination in January 2004, the examiner noted that the Veteran had been through multiple treatments which included four non-steroidal anti-inflammatory drugs, injections, shoe inserts, and foot taping.  The Veteran reported pain radiating from the right heel to the fifth metatarsal joint.  He said his pain rated an 8 on a 0 (low) to 10 (high) pain scale.  Weightbearing aggravated his pain.  The examiner observed that the Veteran had mild bilateral pes planus with tenderness over the plantar fascia and anterior portion of calcaneus.  The examiner further noted a full range of motion of the heel, ankle, and foot without deformities.  The diagnosis given was bilateral plantar fasciitis, right worse than left.

A VA follow-up note from March 2004 reflects that the Veteran reported a pain level of 6 in his right foot.  The examiner informed the Veteran that conservative therapy was needed.  The Veteran complained of increased foot pain in June 2004.

On VA examination in June 2005, it was noted that the Veteran had steroid injections within the past few months.  The Veteran said that standing for 30 minutes led to burning pain that was relieved with sitting.  The report reflects that the Veteran had not lost work in the previous 18 months due to foot pain.  An X-ray was positive for a heel spur but otherwise normal.  The Veteran wore custom orthotics.  The examiner observed that the Veteran had full flexion and extension of all of his toes and forefoot.  It was noted that a toe stand was accomplished without pain.  The heel stand was very brief due to sharp pain.  No pain was noted to digital pressure of the plantar surface of the foot.  The diagnosis was chronic plantar fasciitis bilaterally with intermittent pain without loss of motion.

A VA follow-up treatment record from November 2006 shows that the Veteran had intermittent pain.  The examiner changed the Veteran's medication.  Another follow-up record from December 2007 documents persistent discomfort.  The examiner offered oral non-steroidal anti-inflammatory medication.

During the Veteran's August 2008 DRO hearing, the Veteran remarked that he had been prescribed a shoe insert.  He said that his feet hurt constantly, and he related that his pain was sometimes unbearable.  He indicated that his pain was not constant but would come and go at different periods of time.  He said that he was not on medication.  He related that he had a sedentary job.

On VA examination in October 2008, the examiner noted that the Veteran wore shoe inserts, would exercise and massage his foot, and would take Aleve for pain.  The Veteran reported generalized pain and stiffness while standing, walking, and at rest.  No swelling, heat, redness, fatigability, weakness, or lack of endurance was noted.  The Veteran reported flare-ups that would occur three or four times per week.  The examiner indicated that during the flare-ups, the Veteran could continue his activities until the pain subsided.  The examiner recorded that the Veteran was able to stand for up to one hour and was able to walk up to a quarter mile.

The examiner further observed pain and tenderness on motion.  The examiner found no objective evidence of swelling, instability, weakness, or abnormal weight bearing.  It was noted that the Veteran walked with an antalgic gait.  An X-ray revealed mild plantar calcaneal spurring and mild hallux valgus.  The examiner wrote that the Veteran had lost no time from work during the last 12-month period.  The examiner further wrote that there were no significant effects on the Veteran's occupation.  The report reflects that there was a moderate affect on the Veteran's ability to perform chores, go shopping, exercise, travel, and enjoy recreation.  There was a mild effect on the Veteran's ability to dress and drive a vehicle.  There was no noted affect on the Veteran's ability to feed, bathe, and groom.  The examiner opined that the Veteran was prevented from participating in sports due to his foot disability.

Based on the evidence of record, the Board finds that the criteria for the assignment of a disability rating in excess of 20 percent have not been met for the period of the appeal for the Veteran's right foot plantar fasciitis with heel spur.  As noted in the VA examination reports, treatment records, and statements from the Veteran, the Veteran clearly experiences pain in his right foot.  This pain does affect his activities of daily living.  However, the record shows that the Veteran has full flexion and extension of the foot, is able to walk for a distance, and is able to stand for extended periods.  It is significant to note that the single instance when a medical assessment was made in terms used in Diagnostic Code 5284 (moderate, moderately severe, or severe) in October 2008, the examiner used the term "moderate" in describing the impairment caused by the Veteran's right foot disability.  Considering the Veteran's statements and the objective observations of the VA examiners, however, the Veteran's right foot symptoms are best described as no worse than moderately severe, and thus rate no more than a 20 percent disability rating under Diagnostic Code 5284.

The Board has also considered whether there is any basis for assignment of a higher rating for the right foot disability under any other potentially applicable diagnostic code.  However, the only foot disability for which service connection is in effect is right foot plantar fasciitis with heel spur.  As such, any evaluation of any pes planus, weak foot, pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammertoe, malunion or nonunion of the metatarsal bones, under DC 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283 is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the service-connected right foot plantar fasciitis with heel spur is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Conclusion

In making the above determinations the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claims and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for gastroesophageal reflux disease is denied.

Service connection for costochondritis is denied.

A disability rating in excess of 20 percent for right foot plantar fasciitis with heel spur is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


